Citation Nr: 0639035	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  00-17 113	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1974 to January 
1976.

By decision of November 1997, the Board of Veterans Appeals 
(Board) denied service connection for PTSD.  

This appeal to the Board arises from an April 2000 rating 
action that denied service connection for PTSD on the grounds 
that new and material evidence to reopen the claim had not 
been received.    

By decision of August 2002, the Board denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.  The 
veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (Court).   In March 2003, the appellant and 
the VA Secretary filed a Joint Motion for an Order vacating 
that portion of the August 2002 Board decision that denied 
service connection for PTSD.  By Order subsequently that 
month, the Court granted the Joint Motion, vacating that 
portion of the August 2002 Board decision that denied service 
connection for PTSD, and remanding that matter to the Board 
for readjudication consistent therewith.  

In February 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.

By decision of March 2006, the Board denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.  The 
veteran again appealed the denial to the Court.  In October 
2006, the appellant and the VA Secretary filed a Joint Motion 
for an Order vacating the March 2006 Board decision that 
denied service connection for PTSD.  By Order subsequently 
that month, the Court granted the Joint Motion, vacating the 
March 2006 Board decision that denied service connection for 
PTSD, and remanding that matter to the Board for 
readjudication consistent therewith.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above and the October 
2006 Court Order, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has not been accomplished.  

In its October 2006 Order, the Court found the RO's June 2004 
and February 2005 VCAA notice letters deficient, noting that 
the VCAA required a claimant to be notified of both the 
criteria to reopen a claim for service connection, and to 
establish the underlying claim therefor.  Kent v. Nicholson, 
20 Vet. App. 1, 8 (2006).  The Board also notes that the RO 
received the veteran's application to reopen the claim for 
service connection for PTSD in August 1999.  Thus, the 
provisions of 38 C.F.R. § 3.156(a) applicable to such claims 
are those in effect prior to 29 August 2001.  However, 
appellate review discloses that the June 2004 RO notice 
letter failed to properly cite the criteria of 38 C.F.R. 
§ 3.156(a) applicable to claims to reopen filed prior to 29 
August 2001, instead erroneously referring to the criteria in 
effect on and after 29 August 2001.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the Court's Order and the VCAA's notice requirements is 
required.  The RO's notice letter to the veteran should 
explain that he has a full 1-year period for response.  See 
38 U.S.C.A. § 5103; but see also 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that its notice meets the requirements 
of the Court's decisions in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the 5 elements of a claim 
for service connection, and Kent, 20 Vet. App. at 8, as 
appropriate

After providing the required notice, the RO should obtain any 
additional such evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The Board also finds that specific additional development of 
the claim is warranted.  By rating action of February 2001, 
the RO noted that the veteran was receiving Social Security 
Administration (SSA) disability benefits.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should furnish the veteran and 
his attorney a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The RO's 
letter should include specific notice as 
to the type of evidence necessary to 
reopen claims for service connection for 
PTSD filed prior to 29 August 2001, and 
to substantiate the underlying claim for 
service connection, on the merits, 
pursuant to Kent, 20 Vet. App. at 8.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request him to provide sufficient 
information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to the 
matter on appeal that are not currently 
of record.  

The RO should request the veteran to 
furnish all evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should also ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman v. Nicholson, cited to above, as 
regards notice pertinent to the 5 
elements of a claim for service 
connection, as appropriate.

The RO's letter should clearly explain to 
the appellant that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

4.  The RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.    See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include pursuant 
to the provisions of 38 C.F.R. § 3.156(a) 
in effect prior to 29 August 2001.

6.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes citation to and discussion of 
the legal authority governing finality 
and the reopening of previously-
disallowed claims filed prior to 29 
August 2001, and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


